Citation Nr: 1507408	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

The Veteran's reported low back pain is not causally or etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a November 2008 letter to the Veteran.  Of particular significance, the letter explained how VA could help the Veteran obtain evidence in support of his claims and what the evidence needed to show in order to establish service connection for a claimed disability. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, and statements in support of the claim from the Veteran and his representative.  

The Veteran has not been afforded a VA examination with respect to his low back claim.  However, as discussed below, there is no competent and credible evidence of an in-service occurrence.  Indeed, the Veteran was specifically informed of the evidence needed to substantiate his claim for low back pain, but he did not identify any specific in-service occurrence on which his assertion was based.  Therefore, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion regarding his back.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

Service Connection

The Veteran contends that he has low back pain as a result of active service.  As noted, he has not identified a specific injury or in-service occurrence related to low back pain.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Indeed, the Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In filing his claim in October 2008, the Veteran, through his authorized representative, stated that he had low back pain as a result of service.  The Veteran is certainly competent to report such an observable symptom as low back pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The medical evidence of record, however, does not diagnose a low back disability.

Yet, even assuming the Veteran has an underlying low back condition manifested by pain, the evidence does not show any in-service low back injury or any nexus evidence linking a current low back condition to his active military service.  Indeed, service treatment records are absent any complaints or treatment related to the low back.  Although the Veteran reported neck pain in September 1986, there were no complaints of low back or thoracolumbar spine conditions at that time.  Moreover, at the November 1992 separation examination, the Veteran's spine was found to be clinically normal.  Although the Veteran identified other musculoskeletal issues in the November 1992 Report of Medical History, he specifically denied recurrent back pain and any bone, joint, or other deformity.  Similarly, a VA General Medical Examination in April 1993 did not include any complaints or findings of any low back condition.  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back condition, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


